FILED
                            NOT FOR PUBLICATION                            MAY 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50550

               Plaintiff - Appellee,             D.C. No. 8:10-cr-00111-JVS

  v.
                                                 MEMORANDUM*
RASHAD BRANAGH,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Rashad Branagh appeals from the district court’s judgment and challenges

the 151-month sentence imposed following his guilty-plea conviction for bank

robbery, in violation of 18 U.S.C. § 2113(a). We dismiss.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Branagh contends that the district court abused its discretion by declining to

vary downward from the advisory Guidelines range that applied to him as a career

offender under U.S.S.G. § 4B1.1. The government contends that this appeal

should be dismissed based on an appeal waiver. We review de novo whether to

enforce an appeal waiver. See United States v. Joyce, 357 F.3d 921, 922 (9th Cir.

2004).

      Branagh waived the right to challenge “the term of imprisonment imposed

by the Court,” but he retained the right to challenge the district court’s

determination of whether he was a career offender. We dismiss this appeal

because Branagh only challenges the term of imprisonment imposed by the district

court and does not challenge the correctness of the district court’s career offender

determination. See id. (“A defendant’s waiver of his appellate rights is enforceable

if the language of the waiver encompasses his right to appeal on the grounds

raised, and if the waiver was knowingly and voluntarily made.”). Moreover,

contrary to Branagh’s contention, the appeal waiver is unambiguous, and the

record reflects that he knowingly and voluntarily entered into the waiver.

      DISMISSED.




                                           2                                   12-50550